DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pathak et al. (U.S. Patent No. 8,406,961), hereinafter Pathak, in view of  Wright (US 2009/0225036) and further in view Son et al. (US 2007/0257821), hereinafter Son.
 	In reference to claim 41, Pathak discloses a controller configuration (Fig. 1 and 3) for controlling one or more soft inputs (vehicle user interface on a screen device 20 of Fig. 1 and in 320 of Fig. 3), comprising:
	a controller (touchpad 16 and touchscreen 12) positioned on a user’s body (user’s hand as shown in Fig. 1) embedded with  a touch-sensitive surface (surface of touchpad 16 and touchscreen 12 are capacitive touch surface; col. 3, lines 50-55) comprising respective conductive path coupled to a sensing circuitry, and configured such that it is responsive to manipulation by a touch applied thereto for making one or 
	a transceiver or intermediary device (Vehicle User Interface Controller VUI 326 in Fig. 3);
	wherein the control inputs (input on touchpad 16 and touchscreen 12 having shortcut 14) are operably coupled with the intermediary device (326);  wherein the intermediary device is operably coupled with the screen device (20);
	wherein upon receiving the made control inputs (input on touchpad 16 or shortcut 14), the intermediary device (VUI controller 326 in Fig. 3): converts the made control inputs to mapping actions (action on icons of the steering wheel) effective to control the corresponding soft inputs (icons on screen 20); and outputs to screen device (20) the mapping actions effective to control the soft inputs (user interface on screen 20 as shown in Fig. 1); and
	wherein the touch sensitive surface (surfaces of 12 and 16) can thereby control the soft inputs (user interface icons in display screen 20) from a distance (distance from the touchscreen 12 to the screen 20 in Fig. 1).
	Pathak does not disclose the intermediary device (326) is a wireless intermediary device. However, Applicant does not disclose the wireless intermediary device provide any advantage or used for a particular purpose or solve any problem in the art. 
	One of ordinary skill in the art, furthermore, would have expected Applicant’s
Invention to perform equally well with either the VUI controller 326 of Pathak or the wireless intermediary device in claim 41 because they would perform the same 
	Therefore, it would have been obvious for one of ordinary skill to use to modify VUI controller 326 as wirelessly intermediary device of Pathak as in as desired as was judicially recognized with Nerwin v. Erlichman, 168, USPQ 177, (PTO Bd. of Int. 1969) which recognizes that the separation well known element is normally not desired toward patentable subject matter.
	Pathak does not disclose the screen is a capacitive touchscreen. However, in the same field of endeavor, Wright discloses a capacitive touchscreen (120) in Figs. 1, and 2 (see para. [28]).
 	It would have been obvious for one of ordinary skill in the art at the time of the invention was made to use the touchscreen in the device of Pathak as taught by Wright  to manipulate the graphical user interface (GUI) and to enter data, and in automobile display (see paragraph [5]).
	Pathak does not disclose the touch sensitive surface comprising conductive thread. Son discloses a touch sensitive surface of the of the input device 200 in Fig. 2 comprising conductive threads, i.e. conductive fiber woven into a cloth (para. 49).
	It would have been obvious for one of ordinary skill in the art at the time of the invention was made to use the conductive fibers in Pathak as taught by Son to improve electrical coupling for scrolling and other similar functions, an optimal interweaving overlap between electrode (para. 48).

In reference to claim 42, Pathak the controller (12 and 16) comprising one or more of the following:  soft inputs are provided via a user interface (icons on display 20) the touch includes touches in Fig. 5C such as double tab, haptic feedback (col. 3, lines 63-65), transceiver (326) comprise wireless interface, e.g. VUI controller can be electronically, optically, or wirelessly couple to the central controller (332), see col. 7, lines 7-11). Wight discloses the touchscreen is a monitor, automatic teller machine, mobile handset, Kiosks, game console, PDAs, automobile  (touchscreen display; para. 5), and the soft inputs is a user interface (120 in Fig. 2A paragraph [28]); In addition, Son discloses the sensitive surface comprises conductive thread fibers (paragraph [49]), a tactile feedback for the user in response to the touch (paragraph [82]).	
	In reference to claim 43, Son discloses the touch sensitive surface comprises a fabric material constructed by forming an array of the conductive threads, for example, conductive fibers woven into cloth (para. 49) or strands such that it is sensitive to one or more of: a location of a finger by sensing a change in capacitance; a pressure of the finger; a size of the finger; and a movement of the finger as shown in Fig. 8A-8C.
	In reference to claim 44, Son discloses the controller and transceiver are at least one of: part of a wearable; part of a wearable fabric comprising the plurality of conductive threads comprised of conductive fibers (para. 49); portable; and unitary (portable audio, video; see paragraph [1]).

Claims 56-58, 62-63, and 68-72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pathak in view of Wright.
In reference to claim 56, Pathak discloses a control system (300 in Fig. 3) for controlling a user interface on a display screen (20) in Fig. 1, comprising:
	a transceiver device (326 Fig. 3) is operably coupled to one or more user made inputs (inputs 12 and 14 on the steering wheel; 316 and 318 in Fig. 3); 
	the transceiver device (326) is operably coupled to the display screen (20 of Fig. 1 and 320 of Fig. 3; Bluetooth transceiver in the steering wheel; col. 5, lines 59-67); 
	wherein each of the operable couplings occurs (see coupling of the user made inputs (316 and 318 ) with the display device (320); and col. 7, lines 2-10);
	wherein upon receiving the one or more user made inputs (touchscreen icons 12 and 14 of Fig. 1), the transceiver device (326 in Fig. 3) is configured to convert the user inputs (12 or 14) to mapping actions effective to control the user interface of the screen device (interface on display 20 to change as in Fig 5A) ; and
	output over the link with the screen 20, the mapping actions effective to control the user interface of the screen, (see selection 14 input mapping with the volume icon in display 20; see col. 2, lines 17-21; and the signal may be communicated to a signal processing module 440 associated with the VUI controller 326.  The signal processing module 440 may be in communication with a mapping database 444 stored in the VUI storage module 328.  The mapping database 444 may be a table indicating the mappings from specific locations on the touch screen to particular function commands; see col. 8, lines 55-62);
	wherein the user interface comprises an internet based (WIFI OR WIMAX) and/or mobile-app-based user interface (see col. 11, lines 20-30). 

	Pathak does not disclose each of the operable couplings occur wirelessly by the transceiver device. However, Applicant has not disclosed the wirelessly operable couplings (using the transceiver) provide any advantage or used for a particular purpose or solve any problem in the art. 
	One of ordinary skill in the art, furthermore, would have expected Applicant’s
Invention to perform equally well with either the VUI controller 326 of Pathak or the transceiver in claim 56 because they would perform the same functions, for example, output the mapping actions on to control the soft inputs in the display device (20).
	Therefore, it would have been obvious for one of ordinary skill to use to modify VUI controller 326 to wirelessly coupling the user’s inputs and the display screen device of Pathak as in as desired as was judicially recognized with Nerwin v. Erlichman, 168, USPQ 177, (PTO Bd. of Int. 1969) which recognizes that the separation well known element is normally not desired toward patentable subject matter.
	Pathak discloses the user interface on the display screen (20) is a capacitive touchscreen. However, in the same field of endeavor, Wright  discloses a capacitive touchscreen (120) in Figs. 1, and 2 (see para. [28]) and have graphical user interface (120) on the touch screen (paragraph [5] and [28-29]).

	In reference to claim 57, Pathak disclose the user made inputs (on shortcut14) comprises one or more controllers (12 and 16 of Fig. 1) having a touch-sensitive surface (resistive or capacitive touch surface) comprising a manipulate conductive material configured to respond to touch using a coupled sensing circuitry and used for controlling user interface at a second distance from the display screen  (col. 3, lines 47-54).
	In reference to claim 58, Pathak discloses the one or more user made inputs (on touchscreen 12 and touch pad 16) comprise at least one of one or more conductive modalities, non-conductive modalities, nano-conductive modalities, nano-technology modalities, RFID modalities, NFC modalities, wave modalities, microwave modalities, radio modalities, radar modalities, infrared modalities, acoustic modalities, vibration modalities, vibration-couplings and haptic modalities (optical , acoustic pulse or any of known or later developed (col. 3 lines 53-55); and at least one of one or more pressure-based inputs, finger pressure modalities, point of pressure modalities (strain gauge), vibration couplings transmitted vibrations or an effect thereof used to control an actionable object or input and serviceably interrupted conductive paths (both or one of touch screen 12 and touchpad 16 may incorporate tactile, haptic, audio or visual response.  For example, a user may forcibly press button 14 and the touch screen 12 may slightly vibrate upon being pressed, i.e. a haptic response.  The touch screen 12 may also generate a clicking sound and/or light up the portion of the touchpad that the for kiosk type inputs and outputs such as ATMs machines (paragraph [5])
	In reference to claim 62, Pathak discloses one or more user made input (input on touchscreen 12 or touchpad 16 of Fig. 1) are communicatively couple to the transceiver (326 Fig. 3) to receiver device (326) and the transceiver device is configured to receive sensory input comprising an acoustic input or provide acoustic output to the user (col. 3, lines 49-55), the transceiver is configured to mange and process Internet based information, and  the user interface includes at least soft-touch controls, graphical representation control elements as shown in soft-buttons on display screen 20 in Fig. 1 
Wright discloses the device is used to manage  and process  Internet based information kiosks type input and media control inputs for output to the user: a mobile device processor is wirelessly link to the transceiver (touch screens have become familiar in retail settings, on point of sale systems, on automated teller machines (ATMs), on mobile handsets, on kiosks, on game consoles, on PDAs where a stylus is sometimes used to manipulate the graphical user interface (GUI) and to enter data, and in automobile liquid crystal displays (LCDs). See paragraph [5] of Wright. Furthermore, Pathak discloses the transceiver (326) is configured to download the user input shortcut by WIFI  (a facility allowing computers, smartphones, or other devices to connect to the internet or communicate with one another wirelessly within a particular area) or WiMAX Like Wi-Fi, WiMAX can connect directly to the Internet by sending a signal from a WiMAX tower to a WiMAX-enabled computer via a wired connection. A WiMAX tower, however, can also connect to a second tower — this is what allows the network to provide long-range wireless service; see col. 11, lines 24-30).
In reference to claim 63, Pathak discloses the transceiver device (326) is an intermediary device (326 between touchscreen and VUI display; see 326 in Fig.3) configured to: receive data from the user making the inputs (using inputs on touchscreen 12 or touchpad 16 to add new device): and, using the radio/wireless communication interface (WIFI WIMAX) , process and output respective data to the user via one or more available user interfaces (download user input shortcut data; see col. 11, lines 18-33).
	In reference to claims 67, Pathak discloses, the transceiver (326) is configured to obtain the Internet access (col. 11, lines  20-30) and Wright discloses control an internet based information kiosk type function (ATMs, Kiosks; paragraph [5]) enable a method providing an information  response to the request information (information for performing climate control of the vehicle as in Fig. 5A), the method comprising:
	receiving a command from the user of the transceiver device (update shortcut for new device) 
	analyzing the command (add short cut button) 
	generating, based on the analyzed command obtained in the internet source comprising Internet access (WIFI or WiMAX of Pathak), information-kiosk type information function (Wright touchscreen is a Kiosk type information function (paragraph [5]) the information corresponding to the command (read the user input shortcut data) ; and 
	outputting the information to the user corresponding to the command (downloading the new shortcut and uses the shortcut button on the steering wheel (see col. 11, lines 18-30).

	 In reference to claim 68, Pathak discloses a smart control device (12 and 16 of the steering wheel in Fig. 1), comprising:
	a capability of smart control device for performing an internet-based information functions (using WIFI and WiMAXs; col. 11, lines 22-30).
	a housing (housing of touchscreen 12 and housing of touchpad 16);
	one or more of: a keypad (touchscreen 12 having plurality of keys  (14)) configured to receive tactile input, an input interface configured to receive acoustic input, and a touch-sensitive surface that is integrated into the housing of the device ( housing of 12 and 16) and configured to receive gesture input (col. 2, lines 47-61);
	one communication interface comprises a wireless transceiver (Bluetooth transceiver)  configured to communicate over a wireless link shared with one or more electronic devices including either one or both of a portable device (portable media device in Fig. 7C) and a stationary such as screen device (20) of Fig. 1 positioned separately from the transceiver, e.g. the Bluetooth the steering wheel separately from the display (20);  (col. 3, lines 35-40; col. 6, lines 11-36);
	a processor (326 and 328 of Figs. 3 and 4) configured to: convert the gesture input, the acoustic input, or the tactile input to mapping actions effective to control a user interface of the electronic device, for example display 20 of Fig. 1 (col. 3, lines 47-61); and output, over the wireless link (by Bluetooth transceiver), the mapping actions effective to control the user interface (user interface of screen device 20 of Fig. 1) of the one or more electronic devices (see Fig. 1 and 5A-5D; col 4, lines 49-67).

 	It would have been obvious for one of ordinary skill in the art at the time of the invention was made to have modified  the touchscreen in the device of Pathak in view of the teaching of  Wright for using the device that can perform Internet-based information Kiosk type functions (paragraph [5] of Wright).
	In reference to claim 69, Pathak discloses the control device enable a method providing an information  response to the request information (information for new shortcut for the control device for touchscreen 12), the method comprising:
	receiving a command from the user of the transceiver device (request update shortcut for new device) 
	analyzing the command (command for information of shortcut button) 
	generating, based on the analyzed command, the information corresponding to the command (generating data for  input shortcut data from the internet) ; and 
	outputting the information to the user corresponding to the command (downloading the new shortcut and uses the shortcut button on the steering wheel (see col. 11, lines 18-30).
	 In reference to claim 70, Pathak discloses the smart control device , the command is detected as acoustic sensing-input of acoustic signals (acoustic wave touchscreen; see coll. 3, lines 51-52), and in addition to receiving the acoustic input signal from command,  the smart control device is further configured to output acoustic   namely for the outputting of the information response to the user for user consumption, for example, output music for user consumption (user can listen to the music in Fig. 7G and 7H in the song list on display 20; col. 6, lines 25-30).
In reference to claim 71, Pathak discloses the smart device is further
configured for execute one or more media content application as audio, music, video or multimedia upon receiving the acoustic input command (col. 3, lines 51-52 and music content Fig. 7G; col. 6, lines 35) as audio, music, video or multimedia upon receiving the acoustic input command from user  (col. 3, lines 51-52).
	In reference to claim 72, Pathak discloses a touch-sensitive material (touchscreen 12 and touchpad 16 of Fig. 1) technology configured to control at least a user interface (see user interface on display 20 in Fig. 1) displayed on a mobile electronic device (portable external device user interface to control media player device in Fig. 7A-7C; col. 3, lines 34-40 and col. 6, line 6-40);
	the user interface being generated by a mobile app or software installed thereon (the user interface being generated by interface system 300 by using software in the storage module 328 and executed by VUI 326; see Fig. 3 and col. 6, lines 40-62).
	the user interface being configured to communicated through the Internet (by using WIFI or WiMAX; col. 11, lines 20-25).
	a touch-sensitive surface (touch surface of the touchpad 16 or touch keys 14 is a touch sensitive surface ) couple to the sensing circuitry, for example the capacitive screen;

	one or more communication interface comprising a wireless transceiver (Bluetooth transceiver) configured to communicate over a wireless link shared with the mobile electronic device (col. 3, lines 36-39);
	a processor (326 and 328 of Figs. 3 and 4) configured to: convert the touch inputs to mapping actions effective to control the user interface of the mobile electronic device; and output, over the wireless link, the mapping actions effective to control the user interface of the mobile electronic device (col 4, lines 49-67); and
	the touch inputs (on keys 14 and touchpad 16) being made at a distance (from the steering wheel in Fig. 1) from the mobile electronic device (external electronic device; col. 3, lines 34-40).
	Pathak does not disclose the display or display screen (20) is a touchscreen of a mobile device. 
	In the same field of endeavor Wright discloses mobile device (PDA, mobile handset, game consoles; paragraph [5]) having a touch screen with the user interface 120 and 130 in Figs 2A and 2B respectively.
	It would have been obvious for one of ordinary skill in the art at the time of the invention was made to have modified Pathak as taught by Wright to manipulate the graphical user interface (GUI) and enter data and in auto mobile liquid crystal display (paragraph [5]).


Claim 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pathak and Wright in view of Son.
In reference to claim 73, Pathak does not disclose the conductive material comprising at least one of:  a haptic material; a manufactured material; a fabric; a wearable fabric having an array of conductive threads coupled to the sensing circuitry; a wearable fabric used to provide the user input to the application or software programs, or a plurality thereof; being executed on the mobile electronic device: an atypical touch-sensitive surface: operably coupling to the end to end wireless link, an a wearable technology 
In the same field of endeavor, Son discloses a haptic material (paragraph [68]); a manufactured material; a fabric; a wearable fabric having an array of conductive threads coupled to the sensing circuitry; a wearable fabric (conductive fibers woven into cloth; para. [49]) used to provide the user input to application or software, or plurality thereof  being executed on the mobile electronic device: an atypical touch sensitive surface (conductive thread): operably coupling to the end to end wireless link and wearable technology (Fig. 6); and a wearable technology the user for user consumption (application for the invention ranges from adaptable consumer product such as mobile phone, portable audio and video media player, such as Apple computer’s popular iPod product line and other portable electronic devices to industrial and robotics uses (paragraph [1]). 
	It would have been obvious for one of ordinary skill in the art at the time of the invention was made to use the conductive fibers in Pathak as taught by Son to improve .
	 
Allowable Subject Matter
Claims 45-47 and 49-53 are allowable as indicated in the previous Office Action on November 15, 2021.
 
Response to Arguments
 Applicant's arguments filed January 21, 2022have been fully considered but they are not persuasive. The 112(a) rejection with respect to claims 67 and 71 is withdrawn in view of the Applicant argument (pages 8-9 of the Remarks).
	With respect to claim 72 (pages 9-10 of the Remarks), Applicant argues that “there were not Bluetooth profiles with can talk with the Bluetooth devices over the Internet. In response Pathak discloses his device can use WIFI or WiMAX to communicate with the Internet, and Wright discloses a touchscreen (220 in Fig. 2) with the user interface 120 (paragraph [28]) use for a Kiosk or mobile devices (see paragraph [5]).
	With respect to claims 41, 42 and 44 (pages 10-12), Applicant refers to related patent 8,849,510 of Tanaka et al., however, claim 41 did not cited Tanaka et al for rejection. With respect to the limitation “positioned on a user’s body” Applicant argues that patent 8,368,662 cited “controller operated remotely” but not in the user’s body (see col. 3, line 16-19); in response Pathak discloses the controller is positioned on user’s hand (hand is belongs to body) and therefore, control the soft inputs (icons on display 2) 
	In reference to claim 43, Applicant argues that Son’s cloth and cut to form the desire electrode pattern… for local control, and applicant’s art is a non-local control unit … to include wirelessly mapping. In response to applicant's argument that , Applicant argues that Son’s cloth and cut to form the desire electrode pattern… for local control, and applicant’s art is a non-local control unit … to include wirelessly mapping, However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both of Pathak and Son relate to sensing user’s input on a touch sensitive surface, and therefore It would have been obvious for one of ordinary skill to have modified Pathak in view of the teaching of Son as rationale above.

	With respect to claim 56, Applicant argues that “ Examiner’s argument directly contradicts the evidence as provided by inventor Tanaka, Tsuyoshi (noting that Tanaka is a person of skill in the art and a co-inventor in cited Pathak et al. U.S. 8,406,961) and … Pathak does not disclose each of the couplings occurs wirelessly by the transceiver device… and no Bluetooth profiles at the time which can be used to talk with the Bluetooth device over the Internet. (pages 13-14 of the Remarks). In response, Tanaka and Tsuyoshi is not a prior art used for claim 56, and one of ordinary skill in the art would modified Pathak to make the transceiver (326) to operable coupling wirelessly as rationale in claim 56. Furthermore, Pathak discloses WIFI and WiMAX to connect with the Internet as discussed in claim 56 above, see col. 11, lines 20-30.
	In reference to claims 62 and 63, with respect to the newly added limitation “the transceiver configured to process Internet-based information Kiosk type input and media control input for output  to the user… Pathak discloses the WIFI and WiMAX configured to process Internet-based information and Wright discloses his device is a Kiosk type and output respective data download to the user (col. 11, lines 20- 30 of Pathak, and paragraph  [5] of Wright)  as discussed in claim 62 above.

The examiner respectfully disagrees. First, Tanaka is not used to rejection of claim 68. Pathak discloses a control device (12 and 16) on the steering wheel to control the remote GUI on display (20) using Bluetooth transceiver interface to control the soft inputs on display (20) and Pathak has a capability of smart control device for performing an Internet-based information. Wright discloses a portable touchscreen that can perform kiosk-type function and therefore, It would have been obvious for one of ordinary skill in the art to have modified Pathak in view of Kim as discuss in Claim 68.
	With respect to claims 71-73, please see the discussion in claim 73.
	Therefore, the rejection is maintained.

Conclusion
The prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Miyakoshi (US 20060097994) discloses a remote touchpad 4 capable of selection operation is provided separately from navigation body 2, and navigation body 2  can be remote-control by practicing a touch input from panel 11 of touchpad 4 (see abstract and Fig. 1.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DUC Q DINH/Primary Examiner, Art Unit 2692